Citation Nr: 1648246	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  15-27 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran and his wife presented sworn testimony at a hearing before the undersigned in November 2016.  A transcript of that hearing is of record. 

The Veteran's claim of service connection for PTSD has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PTSD and bilateral hearing loss had their onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD/Psychiatric Disorder

In this case, the Board finds that the elements necessary to establish entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD, have been met.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  During the appeal period, the Veteran was diagnosed with PTSD by a VA mental health provider.  See June 2015 VA Medical Record.  The Veteran reported that he was beaten and sexually assaulted during service, and that since that time he has experienced nightmares, flashbacks, anxiety, panic attacks, anger issues, hypervigilance, emotional numbness, depression and agitation.  See April 2012 and October 2013 Statements in Support of Claim for Service Connection for PTSD; see also September 2013 Written Statement.  The Veteran is competent to report the events and symptoms he experienced in service and after separation from service, and the Board finds his reports to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Finally, the June 2015 VA mental health provider stated that the Veteran's PTSD is due to severe bullying incidents in the Marines.  See June 2015 VA Medical Record.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304 (f) (5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor).  After resolving reasonable doubt in favor of the Veteran and in light of the Federal Circuit's holding in Menegassi, the evidence of record sufficiently satisfies the criteria to establish service connection for PTSD due to the probative evidence of a diagnosis of PTSD rendered, at least in part, based on an in-service assault.

The Veteran testified that a grant of service connection for any psychiatric disorder, regardless of the diagnosis, would satisfy his appeal.  See November 2016 Hr'g Tr. at 16.  Thus, the Board need not address whether service connection for any other diagnosed psychiatric disorder is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Bilateral Hearing Loss

The Board also finds that service connection for bilateral hearing loss is warranted because all three elements of service connection are established by the competent and credible lay and medical evidence of record.  The Veteran has a diagnosis of bilateral hearing loss, and was suffered excessive noise exposure in service, both at the rifle range during boot camp and while working as an auto mechanic.  See April 2012 Written Statement; see also August 2013 VA Examination Report; November 2016 Hr'g Tr. at 14.  Thus, the first two criteria have been met.

Furthermore, the competent and credible evidence of record shows that his current bilateral hearing loss had its onset during service and has been continuous since that time.  The Veteran testified that he first noticed hearing loss during service.  See November 2016 Hr'g Tr. at 16.  He is competent to give testimony concerning the onset of his hearing loss symptoms and the continuation of such symptoms and the Board finds his testimony credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno, 6 Vet. App. 465; Jandreau, 492 F.3d 1372.  Although there is no medical opinion of record that a nexus exists between the Veteran's symptoms during service and his post-service diagnosis, such evidence is not necessary.  See King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes the August 2013 VA examiner's opinion that the Veteran's current bilateral hearing loss was not related to service; however, this opinion was based in part on a finding that the Veteran did not have hearing loss for VA purposes at separation from service.  Normal hearing at separation from service does not preclude service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, the Board affords the August 2013 VA examiner's opinion little probative value.  Consequently, based on the evidence of record, the Board finds that service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for PTSD is granted.

Service connection for bilateral hearing loss is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


